FILED

UNITED STATES DISTRICT COURT

JUN
FOR THE DISTRICT OF COLUMBIA 1 0 2013
C|erk, U.S. District & Bankruptcy
DAVID ROBINSON, JR., ) Courts for the District of Columbia
)
Plaintiff, )
) ` §  q
v. ) Civi1 Action No. "
)
U.S. SMALL BUSlNESS )
ADMINISTRATION, el al., )
)
Defendants. )
MEMORANDUM OPINION

This matter comes before the Court on review of the plaintiffs application to proceed z`rz

forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The plaintiff alleges that, "[o]n or about December ll, 2012, [he] was deemed ineligible
to participate in a federal loan program administered by the U.S. Small Business Administration
and contracted to Borrego Springs Bank." Compl. 11 6. He "believes the defendants” acted in a
"retaliatory, arbitrary, capricious and discriminat[ory]" manner, and that the decision to deny his
application violated "his rights to be free from retaliation [and to] due process of law and equal
protection." Ia’. 11 8. He brings this action against the Small Business Administration and
Borrego Springs Bank under 42 U.S.C. § 1983. Id. 11 l. Among other relief, he demands "an
injunction to cease the defendant from deeming ineligibility under its current policy," id. 11 ll,

and compensatory and punitive damages, z`d. w l3-l4.

"To state a claim under [§ ] 1983, a plaintiff must allege both (1) that he was deprived of
a right secured by the Constitution or laws of the United States, and (2) that the defendant acted
‘under color of’ the law of a state, territory or the District of Columbia." Hoaz` v. Vo, 935 F.2d
308, 312 (D.C. Cir. 1991) (citing Adz`ckes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).
Although plaintiffs claims arising under the Constitution may be cognizable under § 1983, that
statute creates a cause of action against persons who, while acting under color of State law,
deprive an individual of rights protected by the Constitution or federal law. See Settles `v. U.S.
Parole Comm ’n, 429 F.3d 1098, 1103-04 (D.C. Cir. 2005). lt does not apply to a federal
government agency or to a private entity. See District of Columbia v. Carler, 409 U.S. 418, 424-
25 (1973) (stating that § 1983 "does not reach purely private conduct and . . . actions of the
Federal Govemment and its officers are at least facially exempt from its proscriptions");
Ea’wards v. Okz`e Dokz'e, Inc., 473 F. Supp. 2d 31, 41 (D.D.C. 2007) (dismissing § 1983 claim
against nightclub absent allegation in complaint or evidence in opposition to summary judgment

motion that nightclub was acting under color of District of Columbia law).

By its tenns § 1983 applies only to state actors, and because the named defendants are

not state actors, this case will be dismissed. An Order is issued separately.

MM?

United Sv'fates District Judge

DATE; (p/“l <1@\:7)